DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kusumi (US2012/0283903 A1) in view of Kim (KR20120045278A).

Regarding to Claim 1, Kusumi teaches a method for controlling a hybrid vehicle including a battery (Fig. 19, Part 10) charged with electric power generated by an engine (Fig. 19, Part 28, Paragraphs 148-152), including a motor as a drive source (Fig. 19, Part 20, Part 24), and having multiple running modes that can be selected through a mode operation, the running modes including (Fig. 4 shows two modes, Paragraph 50 teaches the teachings of the reference can be applied to Fig. 19):
a normal mode configured to perform charging of the battery according to a running state (Fig. 5, Step S3), and
a charge mode configured to perform electric power generation by the engine according to a mode operation (Fig. 5, Step S4, Paragraph 63), the method comprising:
setting a range of charge amount that allows for charging of the battery based on the electric power generated (Fig. 5, Steps S4-S6, Paragraph 88); and
setting an upper limit of the range of charge amount in the charge mode to be lower than an upper limit of the range of charge amount in the normal mode (Fig. 4, UL1 is the upper limit of the normal mode and UL2 is the upper limit of the charge mode).

Kusumi fails to explicitly disclose, but Kim teaches a method for controlling a hybrid vehicle including:
wherein the upper limit of the range of charge amount in the charge mode is set to be lower as a vehicle speed becomes higher [Kim teaches a hybrid vehicle setting up a charging strategy to have an upper limit of the range of charge amount is lower when a vehicle speed becomes higher (Kim, Summary of the Invention teaches when the vehicle is running, the system would adjust the charging strategy based on certain scenarios, and speed is one of the scenarios.  Fig. 2, Stage 122 and Stage 123.  Stage 122 is in a circumstance with higher speed than Stage 123, and the upper limit of the charge amount of the Stage 122 is lower than Stage 123, Paragraphs 21-24 of the translated version teach the operation) to improve the fuel economy (Kim, Paragraph 5 of the translated version).  Therefore, at least under certain situation, when the vehicle is in a running mode, the system would adjust the charging strategy based on the speed of the vehicle.  Since Kusumi teaches a charge mode is selected manually (Kusumi, Paragraph 63), which means the vehicle in Kusumi can keep running in the same mode, when one applying the teachings of Kim to Kusumi, one with ordinary skill in the art would understand and operate a vehicle during a same mode to control the upper limit of the charge amount based on differ speed to improve the fuel economy (Kim, Paragraph 5 of the translated version).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kusumi to incorporate the teachings of Kim to control the upper limit of the range of the charge amount based on different speed in order to improve the fuel economy (Kim, Paragraph 5 of the translated version).

Regarding to Claim 2, Kusumi in view of Kim teaches the modified method for controlling the hybrid vehicle, the method further comprising setting a lower limit of the range of charge amount in the charge mode to be higher than a lower limit of the range of charge amount in the normal mode (Kusumi, Paragraph 65).

Regarding to Claim 4, Kusumi teaches a device for controlling a hybrid vehicle including an electric generator (Fig. 19, Part 20) capable of charging a battery (Fig. 19, Part 10) with power of an engine and supplying a motor as a drive source with driving electric power from the battery (Paragraph 54, Paragraph 50 teaches the teachings of the reference can be applied to Fig. 19), the device comprising:
a running-mode selection switch through which a normal mode or a charge mode is able to be selected (Fig. 19, Part 49, Paragraph 63, Paragraph 64);
a battery charge amount detecting unit that detects or estimates an amount of charge of the battery (Fig. 19, Part 48, Paragraph 62); and
an electric power generation control unit that controls electric power generation by the engine according to a running state (Paragraph 62),
wherein the electric power generation control unit implements,
when the normal mode is selected, the electric power generation by the engine to charge the battery according to a running state within a preset range of charge amount that allows for charging of the battery (Fig. 5, Step S3, Paragraph 85), and
when the charge mode is selected, the electric power generation by the engine even in a running state where the power generation by the engine is not implemented in the normal mode (Fig. 5, Step S4, Paragraph 85), and sets an upper limit of the range of charge amount in the charge mode to be lower than an upper limit of the range of charge amount in the normal mode (Fig. 4, UL1 is the upper limit of the normal mode and UL2 is the upper limit of the charge mode).

Kusumi fails to explicitly disclose, but Kim teaches a device for controlling a hybrid vehicle including:
wherein the electric power generation control unit sets the upper limit of the range of charge amount in the charge mode to be lower as a vehicle speed becomes higher [Kim teaches a hybrid vehicle setting up a charging strategy to have an upper limit of the range of charge amount is lower when a vehicle speed becomes higher (Kim, Summary of the Invention teaches when the vehicle is running, the system would adjust the charging strategy based on certain scenarios, and speed is one of the scenarios.  Fig. 2, Stage 122 and Stage 123.  Stage 122 is in a circumstance with higher speed than Stage 123, and the upper limit of the charge amount of the Stage 122 is lower than Stage 123, Paragraphs 21-24 of the translated version teach the operation) to improve the fuel economy (Kim, Paragraph 5 of the translated version).  Therefore, at least under certain situation, when the vehicle is in a running mode, the system would adjust the charging strategy based on the speed of the vehicle.  Since Kusumi teaches a charge mode is selected manually (Kusumi, Paragraph 63), which means the vehicle in Kusumi can keep running in the same mode, when one applying the teachings of Kim to Kusumi, one with ordinary skill in the art would understand and operate a vehicle during a same mode to control the upper limit of the charge amount based on differ speed to improve the fuel economy (Kim, Paragraph 5 of the translated version).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kusumi to incorporate the teachings of Kim to control the upper limit of the range of the charge amount based on different speed in order to improve the fuel economy (Kim, Paragraph 5 of the translated version).

Regarding to Claim 5, Kusumi in view of Kim teaches the modified device for controlling the hybrid vehicle, wherein in a case where the battery is charged to an amount equal to or larger than the upper limit within the range of charge amount in the normal mode, the electric power generation control unit prohibits charging of the battery for a predetermined time (Kusumi, Fig. 5, Step S8, Paragraph 91).

Regarding to Claim 6, , Kusumi in view of Kim teaches the modified device for controlling the hybrid vehicle, wherein when regenerative electric power of the motor is generated (Fig. 19, Part 20, Part 24, Paragraphs 148-152), the electric power generation control unit cause the electric generator to perform motoring of the engine with the regenerative electric power (Kusumi, Fig. 19, Part 28, Paragraphs 148-152).

Regarding to Claim 7, , Kusumi in view of Kim teaches the modified device for controlling the hybrid vehicle, wherein the electric power generation control unit sets a lower limit of the range of charge amount in the charge mode to be higher than a lower limit of the range of charge amount in the normal mode (Kusumi, Paragraph 65).

Response to Arguments
Applicant's arguments filed on 03/25/2022 have been fully considered but they are not persuasive.

Regarding to the Remark, the applicant argued Kim would fail to teach the limitation because Kim teaches the vehicle would adjust the upper limit of the charge amount in at least three modes, while the claimed invention teaches the upper limit of the charge amount would be adjust based on the speed of a vehicle in one mode (charge mode).  Therefore, the applicant argued Kim is different than the operation process of the claimed invention.  The examiner respectfully disagreed.

In the claimed invention, the normal mode and the charge mode are selected by the driver (Specification, Paragraph 25).  Therefore, the examiner considered in the operation of the claimed invention, the charge mode must be selected manually to enter.  After selecting a charge mode, the vehicle would keep staying in charge mode until the driver would keep staying in the charge mode until a different mode is selected (Specification, Paragraph 35 and Fig. 3 shows after entering charge mode, the system would keep staying in the same mode until the mode was off).  Based on the teachings of Specification, Paragraph 62 and Remark, the applicant also admitted in charge mode, the upper limit of the charge amount would be affected by the vehicle speed.

In Kim, the reference shows three different SOC strategies (Kim, Fig. 2, Stages 121, 122, 123, Paragraphs 21-24 in the translated version).  The applicant argued that the reference teaches three different driving modes.  However, as taught in Kim, Summary of the Invention, the strategy is determined based on a system of a vehicle, which is not selected manually.  Therefore, the examiner considered in the reference, since there is no manual selection during the vehicle operation, one with ordinary skill in the art would considered the vehicle is running in the same mode, while the strategies are selected based on scenarios, which at least under certain circumstance, the scenario is speed of the vehicle (Kim, Summary of the Invention).  Kusumi teaches the vehicle can be selected to a charge mode manually and keep in the same mode during the operation (Kusumi, Paragraph 63, Paragraph 64).  Therefore, under the broadest reasonable interpretation, when applying the teachings of Kim to Kusumi, one with ordinary skill in the art would know and control a vehicle to change the upper limit of the charge amount based on vehicle speed at least in certain period or situation while the vehicle is running in the same mode in order to improve the fuel economy (Kim, Paragraph 5 of the translated version).  Therefore, the examiner considered Kim would still teaches the claimed limitation while applying to Kusumi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ota (US2018/0154778 A1) teaches a method for controlling the hybrid vehicle.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747